Citation Nr: 1531375	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  13-18 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the cervical spine.

2.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the right upper extremity associated with degenerative disc disease of the cervical spine.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

4.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to August 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2010 and October 2012  rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran was afforded a Travel Board hearing in April 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  

The issues of entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the cervical spine and entitlement to an evaluation in excess of 10 percent for radiculopathy of the right upper extremity associated with degenerative disc disease of the cervical spine, as well as service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2009 rating decision, the RO declined to reopen the Veteran's previously denied claim for service connection of a low back disability and the Veteran did not appeal this decision. 

2.  Evidence received since the final July 2009 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection of a low back disability and raises a reasonable possibility of substantiating it


CONCLUSIONS OF LAW

1.  The RO's July 2009 denial of the Veteran's claim to reopen the previously denied claim for service connection of a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received since the July 2009 denial, and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to reopening of the Veteran's claims for service connection of a right shoulder disability, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2014).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence.  "Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required "as to each previously unproven element of a claim."  Id at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Veteran's claim for service connection for a low back disability was denied in an unappealed October 2007 rating decision. The Veteran was notified of the decision and of his appellate rights but did not appeal.  In addition, no additional evidence was received or submitted during the appeal period.  Accordingly, the decision is final. 38 C.F.R. §§ 3.156(a), 20.1103.

In the July 2009 rating decision, the RO declined to reopen the claim as the evidence did not establish a nexus between service and the claimed disability, or the occurrence of an in-service disease, injury or event.  The RO particularly cited VA records reflecting a motor vehicle accident in April 2008, although the Board notes that VA records also indicate that the Veteran complained of back pain prior to this event.  The Veteran was notified of the decision and of his appellate rights but did not appeal.  In addition, no additional evidence was received or submitted during the appeal period.  Accordingly, the decision is final. 38 C.F.R. §§ 3.156(a), 20.1103.

Since the July 2009 rating decision, new and material evidence has been received in conjunction with the claim.  The RO declined to reopen the claim in July 2009, in part, finding that the evidence did not indicate the occurrence of an in-service injury.  At his hearing before the Board, the Veteran testified that he had injured his back in service, apparently at the same time he injured his cervical spine.  This, in conjunction with the evidence previously of record, relates to unestablished facts, necessary to support the claim, i.e. an in-service injury.  As it is new and material, and presumed credible, the claim is reopened.  New and material evidence need not be received as to each previously unproven element of a claim.  Shade, supra. The underlying claim is addressed below in the remand section.





ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability and the claim is reopened; to this extent only is the appeal granted.


REMAND

The Veteran was last afforded a VA examination in  December 2011.  At his Board hearing he testified that his neck and right arm symptoms had worsened.  He noted particularly that he was having a difficult time turning his head when driving, and that he had been recently been treated with physical therapy.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran should also be afforded a VA examination to address his claim for service connection of a low back disability.  As noted above, the question of whether to reopen a claim is consistent with the necessity of obtaining a VA examination to decide a claim.  McLendon, supra.  As such, a VA examination is necessary to decide the claim.  

A review of the record also indicates that there are potentially relevant outstanding records in the custody of Federal agencies.  At his hearing, the Veteran testified that he had been treated at the Balboa Hospital (Naval Medical Center San Diego), with his representative explaining that his review of the record did not indicate that these records had been obtained.  A review of the service treatment records indicate that records dated in September and October 1989 from that facility are of record.  The Veteran also has indicated that he had treatment at the Chicago VA Medical Center (VAMC) for his claimed disabilities in the 1990s.  The AOJ has only requested records from the Chicago VAMC for the period of July 1, 2009, through October 3, 2012.  VA has a duty to make as many requests as necessary to obtain records in the custody of a Federal department or agency unless concluding they do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  Also, the Veteran has indicated that he is in receipt of Social Security Administration (SSA) disability benefits.  No SSA records are in the claims file, and no attempts have been made to obtain them.  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits. See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Upon remand of this matter, VA should attempt to obtain these records and associate them with the claims file.

The Board notes that the Veteran receives fairly regular VA treatment at the Long Beach, CA VAMC, and at his hearing, testified that he had received recent treatment there.  VA medical records through April 2, 2013, have been associated with the claims file.  Thus, up-to-date treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Request, complete copies of any determination on a claim for SSA disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

2.  Obtain copies of all treatment records not currently in the claims folder from: 

   (a) the VAMC in Chicago, Illinois, dated from approximately 1990; and 
   
   (b) the Long Beach VAMC dated from April 3, 2013.  
   
All records received must be associated with the claims file. All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  In addition, request that the Veteran provide or authorize the release of Workers Compensation records pertaining to the low back from 2007.  See VA treatment record dated in August 2011 (Patient also has lumbar pain and left leg injury from closed work comp case in 2007).  

4.  After the development directed in paragraphs 1 to 3 is completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his  service-connected degenerative disc disease of the cervical spine.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  The examination report should specifically state the current range of motion in this spinal segment.  

Any neurological abnormalities resulting from the service-connected cervical spine disability should be discussed.  In particular, the examiner should provide information concerning the current nature and extent of the service-connected right upper extremity radiculopathy.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  

5.  After the development directed in paragraphs 1 to 3 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his low back disability.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.  The examiner should obtain a complete, pertinent history from the Veteran.

The examiner should render an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50%) that the Veteran's low back disability is related to or had its onset during service. The examiner should provide the Veteran with an opportunity to offer a history of his low back disability, including the circumstances of any lay-observed injury.

The rationale for all opinions expressed should be provided.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.

6.  Then, after conducting any additional indicated development, readjudicate the claims currently on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his attorney and provide them an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


